
EXHIBIT 10.9

 
STOCK OPTION SCHEDULE X4-2
 


 
ADDITIONAL TERMS AND CONDITIONS
 
Capitalized terms not otherwise defined in this Stock Option Schedule (the
“Schedule”) shall have the same meanings as set forth in the Stock Option
Agreement (the “Agreement”), the Computer Sciences Corporation 2001 Stock
Incentive Plan (the “Plan”) and the UK Sub-Plan to the 2001 Stock Incentive Plan
(the "UK Sub-Plan”).


This Schedule has been incorporated by reference into the Agreement and, by
signing the Agreement, the Employee has acknowledged and agreed to the
additional terms and conditions of this Schedule.  This Schedule and the
Agreement are collectively referred to as the “Agreement” herein.


1. Interpretation.  The Option was granted pursuant to the Plan, as modified by
the UK Sub-Plan attached hereto and incorporated herein by reference, in order
to secure certain favorable tax advantages under the laws of the United
Kingdom.  In the event of an inconsistency between the Plan, as approved by the
Stockholders of the Company on August 13, 2001, the UK Sub-Plan and this
Agreement, the following descending order of precedence shall apply:
 
 
(a)
the UK Sub-Plan,

 
 
(b)
this Agreement, and

 
 
(c)
the Plan,

 
provided that in no event shall the obligations of the Company be construed more
broadly than the authority extended by the Company's Stockholders pursuant to
the Plan.
 
2. Acceleration and Termination.
 
(a) Termination of Status as Full-Time Employee.
 
(i) Termination at Age 62 or Older.
 
(A) If the Employee’s status as a full-time employee of the Company or any of
its subsidiaries is terminated at age 62 or older for no reason, or for any
reason other than Cause (as hereinafter defined), including, without limitation,
by reason of death or Permanent Disability (as hereinafter defined), then:
 
(1) if the Employee shall have been (or for any other purpose shall have been
treated as if he or she had been) a continuous full-time employee of the Company
or its subsidiaries for at least 10 years immediately prior to the date of
termination of full-time status (the “Employment Termination Date”), then (a)
the portion of the Option that has not vested on or prior to such date shall
fully vest immediately prior to such date, and (b) subject to Section 2(a)(ii)
hereof, the Option shall terminate upon the earlier of the Expiration Date or
the fifth anniversary of the Employment Termination Date; and
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(2) if the Employee shall not have been (and shall not for any other purpose
have been treated as if he or she had been) a continuous full-time employee of
the Company or its subsidiaries for at least 10 years immediately prior to the
Employment Termination Date, then, subject to Section 2(a)(ii) hereof (a) the
portion of the Option that has not vested on or prior to such date shall
terminate on such date, and (b) the remaining vested portion of the Option shall
terminate upon the earlier of the Expiration Date or the fifth anniversary of
the Employment Termination Date.
 
(B) If the Employee’s status as a full-time employee of the Company or any of
its subsidiaries is terminated at age 62 or older for Cause, then (1) the
portion of the Option that has not vested on or prior to such date shall
terminate on such date, and (2) the remaining vested portion of the Option shall
terminate upon the earlier of the Expiration Date or three months after the
Employment Termination Date.
 
(C) “Cause” shall mean: (1) fraud, misappropriation, embezzlement or other act
of material misconduct against the Company or any of its affiliates; (2)
conviction of a felony involving a crime of moral turpitude; (3) willful and
knowing violation of any rules or regulations of any governmental or regulatory
body material to the business of the Company; or (4) substantial and willful
failure to render services in accordance with the terms of his or her employment
(other than as a result of illness, accident or other physical or mental
incapacity), provided that (a) a demand for performance of services has been
delivered to the Employee in writing by the Employee’s supervisor at least 60
days prior to termination identifying the manner in which such supervisor
believes that the Employee has failed to perform and (b) the Employee has
thereafter failed to remedy such failure to perform.
 
(ii) Lay-Off or Leave of Absence.  If the Employee’s status as a full-time
employee of the Company or any of its subsidiaries is terminated by reason of a
permanent or temporary lay-off or a leave of absence approved in advance in
writing by the Company’s Chief Executive Officer or Corporate Vice President of
Human Resources (an “Approved Leave of Absence”), then the Option shall
thereafter be treated for all purposes under this Agreement as though such
status had been voluntarily terminated by the Employee other than for death,
Permanent Disability or Cause; provided, however, that if the Employee shall
again become a full-time employee of the Company or any of its subsidiaries
prior to the earlier of the Expiration Date or the first anniversary of the
Employment Termination Date, then the Option shall thereafter be treated, for
all purposes under this Agreement other than the vesting of any portion of the
Option that shall have vested on or prior to such date, as though the Employee
had not, prior to such date, ceased to be a full-time employee of the Company or
its subsidiaries.
 
(iii) Death or Permanent Disability at Age 61 or Younger.
 
(A) If the Employee’s status as a full-time employee of the Company or any of
its subsidiaries is terminated at age 61 or younger by reason of the death or
Permanent Disability of the Employee, then (1) the portion of the Option that
has not vested on or prior to the Employment Termination Date shall terminate on
such date and (2) the remaining vested portion of the Option shall terminate
upon the earlier of the Expiration Date or the first anniversary of the
Employment Termination Date.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(B) “Permanent Disability” shall mean the inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months.  The
Employee shall not be deemed to have a Permanent Disability until proof of the
existence thereof shall have been furnished to the Board of Directors of the
Company in such form and manner, and at such times, as the Board of Directors
may require.  Any determination by the Board of Directors of the Company that
the Employee does or does not have a Permanent Disability shall be final and
binding upon the Company and the Employee.
 
(iv) Other Termination at Age 61 or Younger.  If the Employee’s status as a
full-time employee of the Company or any of its subsidiaries is terminated at
age 61 or younger for no reason, or for any reason (including Cause) other than
death, Permanent Disability, permanent or temporary lay-off, or Approved Leave
of Absence, then (A) the portion of the Option that has not vested on or prior
to the Employment Termination Date shall terminate on such date and (B) the
remaining vested portion of the Option shall terminate upon the earlier of the
Expiration Date or three months after the Employment Termination Date.
 
(b) Death Following Termination of Full-Time Status.  Notwithstanding anything
to the contrary in this Agreement, if the Employee shall die at any time after
the termination of his or her status as a full-time employee of the Company or
any of its subsidiaries and at a time when the Option is exercisable, then the
Option shall remain exercisable until, and shall terminate upon, the earlier of
the Expiration Date or the first anniversary of the date of such death.
 
(c) Acceleration of Option.  The Committee, in its sole discretion, may
accelerate the exercisability of the Option at any time and for any reason,
subject to the requirements of Rule 4.4 of the UK Sub-Plan.  In addition, the
Option shall fully vest with respect to all Option Shares upon the first to
occur of the following:
 
(i)           unless the Committee shall determine otherwise, the approval of
any of the following by both the Board of Directors and the stockholders of the
Company: (A) the dissolution or liquidation of the Company, (B) a sale of
substantially all of the property and assets of the Company, (C) a merger,
consolidation, reorganization or other business combination to which the Company
is a party and the consummation of which would result in the outstanding
securities of any class then subject to the Option being exchanged for or
converted into cash, property and/or securities not issued by the Company, or
(D) a merger, consolidation, reorganization or other business combination to
which the Company is a party and the consummation of which would not result in
the outstanding voting securities of the Company being exchanged for or
converted into cash, property and/or securities not issued by the Company,
provided that the outstanding voting securities of the Company immediately prior
to such business combination (or, if applicable, the securities of the Company
into which such voting securities are converted as a result of such business
combination) would represent less than 50% of the voting power of the Company
immediately following such business combination;
 
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)           unless the Committee, by vote of a majority of the directors of
the Company who are, and immediately prior to such event were, members of the
Committee, shall determine otherwise within ten business days thereafter, the
public announcement that any person or entity, together with all Affiliates and
Associates (as such capitalized terms are defined in Rule 12b-2 promulgated
under the United States Securities Exchange Act of 1934, as amended (the
“Exchange Act”), of such person or entity, has become the Beneficial Owner (as
defined in Rule 13d-3 promulgated under the Exchange Act) of voting securities
of the Company representing 30% or more of the voting power of the Company,
provided, however, that the terms “person” and “entity,” as used in this
subsection (ii), shall not include (A) the Company or any of its subsidiaries,
(B) any employee benefit plan of the Company or any of its subsidiaries, or (C)
any entity holding voting securities of the Company for or pursuant to the terms
of any such plan;
 
(iii)           any date upon which the directors of the Company who were
nominated by the Board of Directors for election as directors cease to
constitute a majority of the directors of the Company, unless, prior to such
date, the Board of Directors shall determine otherwise; or
 
(iv)           a change of control of the Company of the type required to be
disclosed in a proxy statement pursuant to Item 6(e) (or any successor
provision) of Schedule 14A of Regulation 14A promulgated under the Exchange Act,
unless, prior to such change of control, the Board of Directors shall determine
otherwise.
 
(d) Certain Events Causing Termination of Option.  Notwithstanding anything to
the contrary in this Agreement, the Option shall terminate upon the consummation
of any of the following events, or, if later, the thirtieth day following the
first date upon which such event shall have been approved by both the Board of
Directors and the stockholders of the Company, or upon such later date as shall
be determined by the Committee:
 
(i) the dissolution or liquidation of the Company;
 
(ii) a sale of substantially all of the property and assets of the Company,
unless the terms of such sale shall provide otherwise; or
 
(iii) a reorganization, merger or consolidation of the Company that results in
the outstanding securities of any class then subject to the Option being
exchanged for or converted into cash, property and/or securities not issued by
the Company, unless the terms of such reorganization, merger or consolidation
provide otherwise.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(e) Retirement Age for Purposes of the UK Sub-Plan.  Pursuant to Section 524 of
the Income Tax (Earnings and Pensions) Act 2003, the retirement age is 55 years
for the purposes of the UK Sub-Plan.
 
3. Adjustments.  In the event that the outstanding securities of the class then
subject to the Option are varied within the terms of Rule 7 of the UK Sub-Plan,
the Committee shall make appropriate and proportionate adjustments in the number
and type of shares that may thereafter be acquired upon the exercise of the
Option and the Exercise Price of the then unexercised portion of the Option.
 
4. Exercise.  The Option shall be exercisable during the Employee’s lifetime
only by the Employee or by his or her guardian or legal representative, and
after the Employee’s death only by the person or entity entitled to do so under
the Employee’s last will and testament or applicable intestate law.  The Option
may only be exercised by the delivery to the Company of a written notice of such
exercise, in the form specified by the Company, which notice shall, among other
things, specify the number of Option Shares to be purchased and the aggregate
Exercise Price for such shares, together with payment in full of such aggregate
Exercise Price pursuant to the Company’s cashless exercise program.
 
5. Payment of Taxes.
 
(a)           In accordance with the law as at the Grant Date, the exercise of
the Option is exempt from UK income tax and National Insurance Contributions
(“NICs”) provided that each of the following conditions is met:
 
(i)           the exercise complies with the rules of the UK Sub-Plan;
 
(ii)           the exercise is either not earlier than three (3) years after the
Grant Date or within six (6) months after the Employee’s employment is
terminated due to injury, disability, retirement (on or after the specified age
of 55 years) or redundancy (or within such other shorter period after the
Employee’s employment is terminated as required pursuant to the Agreement); and
 
(iii)           the UK Sub-Plan is still approved by the UK Inland Revenue at
the date of exercise.
 
If the Employee exercises the Option within three (3) years from the date of
grant (but not within 6 months of the termination of the Employee’s employment
due to injury, disability, retirement (on or after the specified age of 55
years) or redundancy (or within such other shorter period after the Employee’s
employment is terminated as required pursuant to the Agreement) and at a time
when the UK Sub-Plan remains approved by the Inland Revenue), the Employee will
be subject to income tax and NICs for the tax year in which the exercise takes
place.
 
If the Employee exercises the Option on or after three (3) years from the date
of grant, but at a time when the UK Sub-Plan is no longer approved by Inland
Revenue, the Employee will be subject to income tax for the tax year in which
the exercise takes place.  No NICs will be payable.
 
(b)           The Employee agrees timely to pay all applicable taxes arising
from or related to the Option, or the grant, vesting, ownership or exercise of
the Option, or the receipt of any dividend with respect to the shares acquired
upon exercise of the Option, or the sale of such shares (collectively, “Taxes”),
including, without limitation, all income taxes and the employee portion of all
employment or payroll taxes, including, without limitation, all social, social
security, medical and disability insurance taxes.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           In the event that the Company and/or the Employee’s employer (the
“Employer”) are obligated to withhold an amount on account of any Taxes imposed
as a result of the grant, vesting or exercise of the Option, then, concurrently
with such grant, vesting or exercise, respectively, the Employee shall pay to
the Company, pursuant to the Company’s cashless exercise program, the aggregate
amount that the Company and the Employer are so obligated to withhold, as such
amount shall be determined by the Company, and the Employee authorizes the
Company and/or the Employer to withhold such amount from the proceeds of the
sale of the Option Shares or by deduction from the Employee’s salary or other
earnings on payments due at any time.
 
(d)           In the event that the Company or the Employer is unable to
withhold or collect any Taxes due pursuant to paragraph (c) above within 90 days
after the grant, vesting or exercise of the Option, as applicable, the Company
(on behalf of the Employer) and the Employee hereby agree that the amount of the
uncollected Taxes shall constitute a loan owed by the Employee to the Employer,
effective on the 90th day after the date of the grant, vesting or exercise of
the Option, as applicable.  The Employee agrees that the loan shall bear
interest at the UK Inland Revenue’s official interest rate, shall be immediately
repayable and that the Company or the Employer may recover it at any time
thereafter by any of the means referred to in paragraph (c) above.  The Employee
also authorizes the Company to withhold the transfer of any shares otherwise due
to the Employee unless and until the loan is repaid in full.
 
(e)           The Employee acknowledges that neither the Company nor the
Employer has:
 
(i) made any representation or given any advice to the Employee with respect to
the realization or recognition of any Taxes by the Employee; or
 
(ii) undertaken or agreed to structure the Option, or the grant of the Option,
to reduce or eliminate the Employee’s liability or potential liability for
Taxes.
 
6. Data Privacy.
 
(a) In order to implement, administer, manage and account for the Employee’s
participation in the Plan, the Company and/or the Employer may:
 
(i) collect and use certain personal data regarding the Employee, including,
without limitation, the Employee’s name, home address and telephone number, work
address and telephone number, work e-mail address, date of birth, social
insurance or other identification number, term of employment, employment status,
salary, nationality and tax residence, and any details regarding the terms and
conditions, grant, vesting, exercise, cancellation, termination and expiration
of all stock options and other stock-based incentives granted, awarded or sold
to the Employee by the Company (collectively, the “Data”);
 
 
 
6

--------------------------------------------------------------------------------

 
 
(ii) transfer the Data to any third parties who may be involved in the
implementation, administration and/or management of the Plan, which recipients
may be located in the Employee’s country or in other countries that may have
different data privacy laws and protections than the Employee’s country;
 
(iii) transfer the Data to a broker or other third party with whom the Employee
has elected to deposit any Option Shares acquired upon exercise of the Option;
and
 
(iv) retain the Data for only as long as may be necessary in order to implement,
administer, manage and account for the Employee’s participation in the Plan.
 
(b) The Employee hereby explicitly and unambiguously consents to the collection,
use, transfer and retention of the Data, as described in this Agreement, in
electronic or other form, for the exclusive purpose of implementing,
administering, managing and accounting for the Employee’s participation in the
Plan.
 
(c) The Employee understands that by contacting his or her local human resources
representative, the Employee may:
 
(i) view the Data;
 
(ii) correct any inaccurate information included within the Data;
 
(iii) request additional information regarding the storage and processing of the
Data; and
 
(iv) request a list with the names and addresses of any potential recipients of
the Data.
 
(d) The Employee understands that he or she may refuse or withdraw the consents
herein, in any case without cost, by contacting in writing his or her local
human resources representative.  The Employee understands, however, that
refusing or withdrawing his or her consent may affect his or her ability to
participate in the Plan.  For more information on the consequences of the
Employee’s refusal to consent or withdrawal of consent, the Employee understands
that he or she may contact his or her local human resources representative.
 
7. Stock Exchange Requirements; Applicable Laws.  Notwithstanding anything to
the contrary in this Agreement, no Option Shares purchased upon exercise of the
Option, and no certificate representing all or any part of such shares, shall be
issued or delivered if, in the opinion of counsel to the Company, such issuance
or delivery would cause the Company to be in violation of, or to incur liability
under, any securities law, or any rule, regulation or procedure of any U.S.
national securities exchange upon which any securities of the Company are
listed, or any listing agreement with any such securities exchange, or any other
requirement of law or of any administrative or regulatory body having
jurisdiction over the Company.
 
8. Nontransferability.  Neither the Option nor any interest therein may be sold,
assigned, conveyed, gifted, pledged, hypothecated or otherwise transferred in
any manner other than by will or the laws of descent and distribution.
 
 
 
7

--------------------------------------------------------------------------------

 
 
9. Plan.  The Option is granted pursuant to the Plan and UK Sub-Plan, as in
effect on the Grant Date, and is subject to all the terms and conditions of the
Plan and the UK Sub-Plan, as the same may be amended from time to time;
provided, however, that no such amendment shall deprive the Employee, without
his or her consent, of the Option or of any of the Employee’s rights under this
Agreement, the Plan and the UK Sub-Plan.  The interpretation and construction by
the Committee of the Plan, this Agreement, the UK Sub-Plan, the Option and such
rules and regulations as may be adopted by the Committee for the purpose of
administering the Plan shall be final and binding upon the Employee.  Until the
Option shall expire, terminate or be exercised in full, the Company shall, upon
written request therefor, send a copy of the Plan and the UK Sub-Plan, in its
then-current form, to the Employee or any other person or entity then entitled
to exercise the Option.
 
10. Stockholder Rights.  No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Option Shares until the
Option shall have been duly exercised to purchase such Option Shares in
accordance with the provisions of this Agreement.
 
11. Nature of Company Option Grants.  The Employee acknowledges and agrees that:
 
(a) the Plan and the UK Sub-Plan were established voluntarily by the Company,
they are discretionary in nature and may be modified, amended, suspended or
terminated by the Company at any time, as provided in the Plan, the UK Sub-Plan,
and this Agreement;
 
(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive any future Option grants, or any benefits
in lieu of Options, even if the Employee has repeatedly received Option grants
in the past;
 
(c) all decisions with respect to future grants of Options by the Company will
be at the sole discretion of the Company;
 
(d) the Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Employee’s employment relationship at any time with or
without Cause;
 
(e) the Employee is voluntarily participating in the Plan and the UK Sub-Plan;
 
(f) the Option is an extraordinary item which does not constitute compensation
of any kind for services of any kind rendered to the Company or the Employer,
and which is outside the scope of the Employee’s employment contract, if any;
 
(g) the Option is not part of normal or expected compensation or salary for any
purposes, including, without limitation, for purposes of calculating any
severance, resignation, termination, redundancy or end-of-service payments, or
any bonuses, long-service awards or pension or retirement benefits, or any
similar payments;
 
(h) in the event that the Employee is not an employee of the Company, the Option
grant will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, the Option grant will not be interpreted to
form an employment contract with the Employer or any Subsidiary of the Company;
 
 
 
8

--------------------------------------------------------------------------------

 
 
(i) the future value of the underlying Option Shares is unknown and cannot be
predicted with certainty;
 
(j) if the shares underlying Option Shares do not increase in value, the Option
will have no value;
 
(k) if the Employee exercises the Option, the value of the Option Shares
acquired upon exercise may increase or decrease in value, even below the
Exercise Price;
 
(l) in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or Option Shares purchased through exercise of the Option
resulting from termination of the Employee’s employment by the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws) and the Employee irrevocably releases the Company and the Employer from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by signing
the Agreement, the Employee shall be deemed irrevocably to have waived his or
her entitlement to pursue such claim; and


(m) notwithstanding any term or condition of the Agreement to the contrary, in
the event of termination of the Employee’s employment (whether or not in breach
of local labor laws), his or her right to receive Options under the Plan and the
UK Sub-Plan, if any, will terminate effective as of the date that the Employee
is no longer actively employed, and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); furthermore, in the
event of termination of employment (whether or not in breach of local labor
laws), the Employee’s “status as a full-time employee of the Company or any of
its subsidiaries,” for purposes of Section 2 hereof, will be deemed to terminate
on the date of termination of his or her active employment, and such status will
be deemed not to be extended by any notice period mandated under local law;  the
Committee shall have the exclusive discretion to determine when the Employee is
no longer actively employed for all purposes under the Agreement.
 
12. Successors.  The Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns, on the one hand, and the Employee
and his or her heirs, beneficiaries, legatees and personal representatives, on
the other hand.
 
13. Entire Agreement; Amendments and Waivers. The Agreement embodies the entire
understanding and agreement of the parties with respect to the subject matter
hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto.  None of the terms and conditions of the Agreement may be amended,
modified, waived or canceled except by a writing, signed by the parties hereto
specifying such amendment, modification, waiver or cancellation.  A waiver by
either party at any time of compliance with any of the terms and conditions of
the Agreement shall not be considered a modification, cancellation or consent to
a future waiver of such terms and conditions or of any preceding or succeeding
breach thereof, unless expressly so stated.
 
14. Governing Law; Consent to Jurisdiction.  The Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Nevada,
United States of America, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the
Agreement to the substantive law of another jurisdiction.  Any action, suit or
proceeding to enforce the terms and provisions of the Agreement, or to resolve
any dispute or controversy arising under or in any way relating to the
Agreement, may be brought in the state courts for the County of Washoe, State of
Nevada, United States of America, and the parties hereto hereby consent to the
jurisdiction of such courts.
 
 
 
9

--------------------------------------------------------------------------------

 
 
15. Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to the Option granted under and participation in
the Plan and the UK Sub-Plan or future Options that may be granted under the
Plan and the UK Sub-Plan by electronic means or to request the Employee’s
consent to participate in the UK Sub-Plan by electronic means.  The Employee
hereby consents to receive such documents by electronic delivery and, if
requested, to agree to participate in the UK Sub-Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
 
16. Severability.  Any provision of this Agreement which is invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability, without
affecting in any way the remaining provisions hereof in such jurisdiction or
rendering that or any other provision of this Agreement invalid, illegal or
unenforceable in any other jurisdiction.
 

 
10

--------------------------------------------------------------------------------

 
